Citation Nr: 0638246	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to his service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision.

The veteran indicated in April 2006 that he wished to add a 
claim for a right knee condition as secondary to his service-
connected right ankle condition.  As this claim has not yet 
been adjudicated, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's right ankle disability is not productive of 
more than moderate limitation of motion.  

2.  The medical evidence fails show that the veteran's left 
knee disability was caused by either service or by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5271 (2006).

2.  The criteria for service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability, have not been met.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran testified that he has arthritis in his right 
ankle which limits the range of motion of his ankle and which 
flares up during changes in weather.  However, the veteran 
indicated that he was not currently receiving treatment for 
his ankle.  

The veteran's right ankle is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5271 for moderate 
limitation of motion of the ankle.  A 20 percent rating is 
assigned for marked limitation of motion of the ankle.  The 
normal range of motion for the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a Plate II.

In July 2003, the veteran's private doctor, Dr. Scully 
indicated that X-rays of the veteran's right ankle showed 
degenerative changes.

In November 2003, the veteran underwent a VA examination of 
his right ankle.  The examiner noted that the veteran had 
good ankle, subtalar, subtarsal and metatarsal phalangeal 
joint ranges of motion without crepitus.  The examiner 
indicated that the right ankle was normal in outline and 
symmetric in form with the left.  There was no heat, redness, 
or swelling in the ankle, and no atrophy or change in sensory 
perception of the foot was identified.  The examiner found 
that the veteran had dorsiflexion from 0 to 10 degrees and 
plantar flexion from 0 to 30 degrees.  Additionally, the 
examiner concluded that pain, weakness, lack of endurance, 
fatigue, and incoordination did not impact the veteran's 
range of motion.  

The veteran underwent a second VA examination in September 
2005, at which he had 20 degrees of motion in dorsiflexion, 
with pain beginning at 20 degrees, and 45 degrees of plantar 
flexion.  While the examiner indicated that the veteran had 
pain after repetitive motion, he found that this did not 
cause any additional limitation of motion.

While some limitation of motion was shown at the veteran's 
initial examination, the most recent examiner found that the 
veteran had full range of motion (although some pain was 
noted at the extreme ranges of motion).  As the veteran has 
nearly full range of motion in his right ankle, it cannot be 
said that he has marked limitation of motion.  In reaching 
this conclusion, the Board has considered whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, while the veteran indicated that 
he has pain with use his right ankle, the examination in 2003 
found pain, weakness, lack of endurance, fatigue, and 
incoordination did not impact the veteran's range of motion; 
and the examination in 2005 found that although the veteran 
had pain after repetitive motion, it did not cause any 
additional limitation of motion.  As such, a rating in excess 
of 10 percent is not warranted for the veteran's right ankle 
disability.




II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

The veteran currently has chondromalacia and osteoarthritis 
of the left knee.  Service medical records fail to reflect 
any complaints about, or treatment for, the veteran's left 
knee; and the veteran's separation physical was silent with 
regard to his left lower extremity.

The veteran testified that he initially hurt his left knee in 
2003 (more than a decade after he was discharged from 
service) when his service-connected right ankle gave way 
while he was at work.  The veteran indicated that he got 
treatment for his knee several months later (after he got off 
his probationary period with his employer) and eventually had 
arthroscopic surgery on his left knee.

Private treatment records from Dr. Scully confirm that the 
veteran had surgery to repair a torn meniscus in his left 
knee in 2003.  However, Dr. Scully made no indication that 
the torn meniscus was in any way related to, or caused by, 
the either veteran's right ankle condition, or by his time in 
service.

In November 2003, the veteran underwent a VA examination of 
his left knee.  The veteran described that his ankle had 
given way, causing his left knee to twist, and the 
examination showed that he had chondromalacia and 
osteoarthritis of the left knee.  Nevertheless, the examiner 
indicated that neither the examination, nor a review of the 
veteran's claims file, made it possible to relate the 
veteran's left knee conditions to the right ankle disability, 
and he opined that it was not likely that the left knee 
condition was caused by the right ankle disability. 

While the veteran believes that his right ankle disability 
caused his left knee disability, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his left knee disability and a 
service-connected disability.  

Accordingly, the veteran's claims file is void of a medical 
opinion of record which indicates that it is as likely as not 
that his left knee condition was caused by either his right 
ankle disability, or by an event in service.  As such, the 
preponderance of evidence is against the veteran's claim, and 
it is therefore denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2005.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran's claim was readjudicated following 
the completion of the notice requirements. 

Private treatment records have been obtained, and the veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.








ORDER

A rating in excess of 10 percent for residuals of a right 
ankle disability is denied.

Service connection for a left knee disability, to include as 
secondary to a right ankle disability, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


